SPECIALLY CONCURRING OPINION.
I concur in all that Judge ALEXANDER, in speaking for the court, has here said, and what I shall now say is merely supplementary thereto.
In calling attention to the acts and utterances of the circuit judge set forth in the publications here under consideration, the appellant was attempting to discharge a duty that he owed the public as the editor of a newspaper. Since the adoption of our constitutional guaranties of freedom of speech and of the press, American newspapers in response to public demand therefor has assumed the duty of giving the people full information of the conduct of public officials, including the judges of all courts. Such information is necessary in a Democracy in order to insure the observance of its processes. "Star Chamber proceedings or secrecy in the administration of justice is provocative of injustice and tyranny. The people have a right to know how its judicial, as well as its executive officers, perform their duty, and publicity of the acts and doings of court officials serves as a material factor in keeping the stream of justice unpolluted." Patterson's "Free Speech and a Free Press," p. 151. The discharge of this duty was here particularly incumbent upon the appellant, because of the threat made by the judge to jurors who had voted for an acquittal in a criminal case to cite them for contempt of court. *Page 875 
Since Bushel's case, 6 How. St. Tr. 999, 124 Eng. Reprint 1006, decided in 1670, the jury has had the right "to return a verdict according to their own consciences . . . without being subjected in respect of it to any penal consequences." 1 Steven's Hist. of Crim. Law, 307; 9 Holdsworth's Hist. of Eng. Law, 231; Thayer's Preliminary Treatise on Evidence, 166; In re William J. Cochran,237 N.Y. 336, 143 N.E. 212, 32 A.L.R. 433. It may be that some of the language used in these publications lacks dignity, is not altogether in good taste, and, without necessity therefor, was calculated to wound the feelings of the judge who, we must assume, was discharging what he conceived to be his official duty when doing and saying the things criticized; nevertheless, it is not within the orbit of a summary proceeding for contempt of court.